

116 HR 8135 IH: Fruits and Vegetables for Children During Pandemic Act of 2020
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8135IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Ms. Schrier (for herself and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Families First Coronavirus Response Act to increase pandemic EBT benefits for eligible children whose schools are closed to purchase fruits and vegetables they would have otherwise been able to receive in schools.1.Short titleThis Act may be cited as the Fruits and Vegetables for Children During Pandemic Act of 2020.2.AmendmentsSection 1101 of the Families First Coronavirus Response Act (Public Law 116–127; 7 U.S.C. 2011 note) is amended—(1)in subsection (b) by inserting , and the daily equivalent of the monthly rate of $35 for the purchase of fruits and vegetables, after days; and(2)in subsection (h)—(A) by redesignating subparagraphs (2) and (3) as subparagraphs (3) and (4), respectively; and(B) by inserting after paragraph (1) the following: (2)Fruits and vegetablesThe term fruits and vegetables means fruits and vegetables of the kinds that may be purchased with benefits provided by the State under the special supplemental nutrition program for women, infants, and children in effect under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). .3.Effective dateThis Act and the amendments made by this Act shall take effect September 4, 2020.